Citation Nr: 1501540	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1968 to February 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for diabetes mellitus, type II.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

The Veteran testified via video conference from the RO in Nashville before the undersigned Veterans Law Judge in November 2014.


FINDINGS OF FACT

1.  Diabetes mellitus, type II did not become chronic during service, and did not manifest to a compensable degree within one year after separation from service.

2.  The Veteran was not exposed to herbicides during service.

3.  Diabetes mellitus, type II is not related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Diabetes mellitus is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In various statements in support of his case, the Veteran alleged exposure to Agent Orange in Vietnam as the cause of his diabetes mellitus, type II.  His primary contentions are that his diabetes is related to exposure to herbicide agents while visiting Vietnam during a layover flight from Guam to Thailand and handling objects that were transported from Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II (also known as adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that the Veteran's current diagnosis of diabetes mellitus, type II is not in dispute.  Evidence from the Veteran's statements during the November 2014 hearing before the Board and from a doctor's statement received by the RO in November 2010 indicated that he was being treated with medication for this disorder.  During the hearing, the Veteran claimed that he was diagnosed with the disorder in the late 1990s.  Furthermore, November 2010 lay statements from his wife indicate that he was visiting a doctor and taking medication for diabetes.  Therefore, the remainder of the Board's decision shall focus on the in-service disease and nexus elements. 

The Veteran's service treatment records do not show any complaint of or treatment for diabetes, even though his January 1972 report of medical examination and report of medical history note that his father had diet-controlled diabetes.  Additionally, the Veteran responded with a "no" to the question of whether he was ever treated for any prolonged illness, such as diabetes, on January 1971 and January 1972 dental patient history reports.  During the November 2014 hearing, the Veteran contended that he was diagnosed with the disorder in the late 1990s.  Furthermore, there is no indication in the record, nor has the Veteran alleged, that his diabetes mellitus, type II onset within one year after separation from service in February 1972.  Thus, the Board finds that diabetes mellitus, type II did not become chronic during service, and did not manifest to a compensable degree within one year after separation from service.  

Next, the Board shall determine whether the Veteran's current diabetes mellitus, type II qualifies for presumptive service connection pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  His DD214 form indicates that he did not serve in Vietnam and that his military occupational specialty (MOS) was as an Air Cargo Specialist.  This document and other military personnel records indicate that he served overseas in Guam and Thailand.  As previously stated, he contends that his diabetes is related to exposure to herbicide agents while visiting Vietnam during a layover flight from Guam to Thailand, and that it is also due to handling of various cargo from Vietnam.  The Board notes that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, and to a limited degree in other locations which do not apply to the Veteran's circumstances. 

During the November 2014 hearing before the Board, the Veteran contended that he was exposed to herbicides while in U-Tapao, Thailand and Guam because he received and handled cargo that originated in Vietnam.  The Board notes that there is no presumption of "secondary exposure" based on being near or handling equipment once used in Vietnam.  Thus, the Veteran's contention must fail.  

In various statements in support of his case, the Veteran also contended that he was exposed to herbicide agents while visiting Vietnam during a layover flight, in May 1970, from Guam to Thailand.  The Board notes that while his military personnel records, including a record provided by the Veteran and received by the RO in April 2011, show that he was reassigned to service in Thailand in May 1970, they do not show that he visited or had a layover in Vietnam.  The Veteran also admitted in various statements in support of his case that he does not possess any records or orders indicating that he had a layover in Vietnam.  Furthermore, after an exhaustive search for records, the Joint Services Records Research Center (JSRRC) made a formal finding that there was insufficient information required to corroborate exposure to Agent Orange described by the Veteran, and insufficient information to send a request to the JSRRC and to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

During the November 2014 hearing, the Veteran stated that he had a layover in Saigon, Vietnam for several hours during which he did not exit the aircraft in which he arrived because of safety concerns.  He alleged that he and his fellow soldiers had to stay inside the aircraft because snipers were all around.  He also indicated that he did not spend the night in Saigon, but that the layover lasted hours.

The Board finds that there is insufficient evidence to show that the Veteran was exposed to herbicide agents during service.  As noted, there is no official record showing a layover in Vietnam.  Even assuming that he did have an hours-long layover in Vietnam in May 1970, there is affirmative evidence to establish that he was not exposed to any herbicide agent because he did not exit the aircraft in which he arrived from Guam and presumably left for Thailand.  See 38 C.F.R. § 3.307(a).  Thus, entitlement to service connection for diabetes cannot be established on a presumptive basis. 

Based on the foregoing, the Board finds that symptoms of diabetes mellitus, type II did not become chronic during service or within one year of service, the Veteran was not exposed to herbicide agents during service, and diabetes is not otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A notice letter was sent to the Veteran in January 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, VA acquired service treatment records and service personnel records, as well as records of VA treatment, and associated them with the Veteran's claims file.  Service treatment records are silent as to any complaints or treatment referable to diabetes, nor did the disease manifest until many years after service.  While the Veteran contends that he was exposed to herbicides during service, the record has failed to confirm such exposure.  Other than exposure to herbicide, the Veteran has not contended, and the record does not otherwise suggest any connection between service and the onset of the disease.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


